Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Terrence Cross appeals the district court’s order denying his second motion for reconsideration of its previous order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence reduction. The district court’s order denying the reduction was entered on April 13, 2010. On October 15, 2010, Cross filed a second motion for reconsideration of that order, which the district court denied. As the district court lacked the authority to grant reconsideration of its previous order, United States v. Goodwyn, 596 F.3d 233 (4th Cir.), cert. denied, — U.S. —, 130 S.Ct. 3530, 177 L.Ed.2d 1110 (2010), we affirm the district court’s order denying reconsideration. We deny Cross’s motion to remand for resentencing. We dispense with oral argument as the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the decisional process.

AFFIRMED.